Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed June 28, 2019.

3.	Claims 1-20 have been examined and are pending with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2015/0237128) in view of Jackson (US 2011/0016214).


INDEPENDENT:
As per claim 1, Castro teaches a computer network comprising a group of a plurality of computing resource infrastructures (51 to 56), wherein: 
each infrastructure (51 to 56) comprises a plurality of computing resources that are distinct from each other but managed by a same resource manager (see Castro, [0014]: “Ability to use complementary resources on multi-device applications in an efficient manner”; and [0037]: “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service”; and [0041]: “Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand”), 
each infrastructure (51 to 56) is associated with an orchestrator (41 to 46) responsible for allocating the resources of this infrastructure (51 to 56) to one or more client applications (17) (see Castro, [0067]: “In one example, management layer 64 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment… Service level management provides cloud computing resource allocation and management such that required service levels are met”), 
said orchestrators (41 to 46) are interconnected by a cooperation interface (3) (see Castro, [0056]: “Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices”), 
(see Castro, [0050]: “Community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations). It may be managed by the organizations or a third party and may exist on-premises or off-premises”; and [0115]: “The RPC component can use a variety of protocols such as HTTP to communicate with the server (e.g., on which component manager 1220 resides) or with other devices. Finally, the component engine can host application components and execute them’) method based on: 
firstly, evaluations of the ability to satisfy the requirements of this client application (17), respectively distributed among the orchestrators (41 to 46) of this swarm (see Castro, [0067]: “Service level management provides cloud computing resource allocation and management such that required service levels are met”). 
Castro does not explicitly teach said orchestrators (41 to 46) are grouped into a swarm in which: the allocation of resources is decided by a consensus protocol between the orchestrators (41 to 46) of the swarm, which: is based on said evaluations, is carried out at the cooperation interface (3), chooses one of the infrastructures (51 to 56) of the group to host some or all of the client application (17).
Jackson teaches orchestrators are grouped into a swarm in which: the allocation of resources is decided by a consensus protocol between the orchestrators of the swarm, which: is based on said evaluations, is carried out at the cooperation interface, chooses one of the infrastructures of the group to host some or all of the client application (see Jackson, [0011]: “the request for compute resources being associated with a service level agreement and, based on the identified resource information across the group of compute resource environments, selecting compute resources in one or more of compute resource environments”; [0057]: “A secondary broker 322 is illustrated which communicates with compute environments 324 and 326. Each of these has respective workload management modules 324A and 326A. Users 328 and 330 can submit requests and workload to broker 322. One broker 322 can communicate with another broker 310. All of this can be done transparent to the end users. Broker 322 may not be able to find ideal or satisfactory compute resources within environments 324, 326 but may need to communicate the request to broker 310. Inasmuch as broker 310 has access to more environments and more available resources, part or all of the workload submitted by a user 328 may need to be communicated from broker 322 to broker 310 in order to satisfy the service level agreement associated with the request from the user 328”; and [0070]: “The above approach enables the SaaS software to be plugged in, made available and hosted or consumed on any particular resource”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro in view of Jackson by implementing orchestrators grouped into a swarm in which: the allocation of resources is decided by a consensus protocol between the orchestrators of the swarm, which: is based on said evaluations, is carried out at the cooperation interface, chooses one of the infrastructures of the group to host some or all of the client application.  One would be motivated to do so because Jackson teaches ion paragraph [0083]: “The private cloud broker 412 therefore does not need to "poll" clouds 302, 304, 408 or other environments 440. The broker 310 has all of that information aggregated. Broker 412 may only be polling broker 310 and optionally other brokers (not shown). In this manner, broker 412 can easily obtain a view of other resources available to it for additional processing capabilities”, which would clearly increase speed and reduce additional processing when plurality of orchestrators are applied.

claim 19, Castro teaches a method for deciding on the allocation of the computing resources of any of the computing resource infrastructures (51 to 56) of a same group of infrastructures (51 to 56) in a computer network, to some or all of a client application (17) for the purposes of hosting it (see Castro, [0050]: “Community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations). It may be managed by the organizations or a third party and may exist on-premises or off-premises”; and [0115]: “The RPC component can use a variety of protocols such as HTTP to communicate with the server (e.g., on which component manager 1220 resides) or with other devices. Finally, the component engine can host application components and execute them’), based: 
firstly on evaluations, distributed among the respective orchestrator s (41 to 46) of said infrastructures (51 to 56), of their ability to satisfy the requirements of said client application (17) (see Castro, [0067]: “Service level management provides cloud computing resource allocation and management such that required service levels are met”).
then, a consensus protocol between said orchestrators (41 to 46), which: 
is based on said evaluations, 
is carried out at a cooperation interface (3) interconnecting said orchestrators (41 to 46) of a same swarm associated with said group of infrastructures (51 to 56), 
chooses one of said infrastructures (51 at 56) of said group to host some or all of said client application (17), allocating some or all of the resources of the chosen infrastructure (51 to 56) to it.
Castro does not explicitly teach the allocation of resources is decided by a consensus protocol between the orchestrators (41 to 46), which: is based on said evaluations, is carried out at the cooperation interface (3), and chooses one of the infrastructures (51 to 56) of the group to host some or all of the client application (17).
 (see Jackson, [0011]: “the request for compute resources being associated with a service level agreement and, based on the identified resource information across the group of compute resource environments, selecting compute resources in one or more of compute resource environments”; [0057]: “A secondary broker 322 is illustrated which communicates with compute environments 324 and 326. Each of these has respective workload management modules 324A and 326A. Users 328 and 330 can submit requests and workload to broker 322. One broker 322 can communicate with another broker 310. All of this can be done transparent to the end users. Broker 322 may not be able to find ideal or satisfactory compute resources within environments 324, 326 but may need to communicate the request to broker 310. Inasmuch as broker 310 has access to more environments and more available resources, part or all of the workload submitted by a user 328 may need to be communicated from broker 322 to broker 310 in order to satisfy the service level agreement associated with the request from the user 328”; and [0070]: “The above approach enables the SaaS software to be plugged in, made available and hosted or consumed on any particular resource”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro in view of Jackson by implementing orchestrators grouped into a swarm in which: the allocation of resources is decided by a consensus protocol between the orchestrators of the swarm, which: is based on said evaluations, is carried out at the cooperation interface, chooses one of the infrastructures of the group to host some or all of the client application.  One would be motivated to do so because Jackson teaches ion paragraph [0083]: “The private cloud broker 412 therefore does not need to "poll" clouds 302, 304, 408 or other environments 440. The broker 310 has all of that information aggregated. Broker 412 may only be polling broker 310 and optionally other brokers (not shown). In this manner, broker 412 can easily obtain a view of other resources available to it for additional processing capabilities”, which would clearly increase speed and reduce additional processing when plurality of orchestrators are applied.

DEPENDENT:
As per claim 3, which depends on claim 1, Castro further teaches wherein: the entire client application (17) is evaluated at one time and is assigned to a single infrastructure (51 to 56) (see Castro, [0049]: “Private cloud: the cloud infrastructure is operated solely for an organization. It may be managed by the organization or a third party and may exist on-premises or off-premises”).

As per claim 4, which depends on claim 1, Castro further teaches wherein each component (21 to 28) of the client application is evaluated separately and is assigned to a single infrastructure (51 to 56), it being possible to assign two separate components (21 to 28) of a same client application (17) to two different infrastructures (51 to 56) of the group, one component (21 to 28) of the client application (17) being a unit of deployment in the deployment of this application (17) on one of the group's infrastructures (51 to 56) (see Castro, [0069]: “Omnichannel applications have software components that run on across multiple devices either simultaneously, or in series. At a fundamental level, these components form a distributed application that needs to seamlessly share data and commands and be reactive to non-deterministic inputs from the user or the environment”).

As per claim 5, which depends on claim 4, Castro further teaches wherein said deployment step comprises the following phases: 
(see Castro, [0069]: “Omnichannel applications have software components that run on across multiple devices either simultaneously, or in series. At a fundamental level, these components form a distributed application that needs to seamlessly share data and commands and be reactive to non-deterministic inputs from the user or the environment”), 
a second phase of synchronizing said deployments with each other during said deployments (see Castro, [0069]: “One or more embodiments provide data replication middleware that can be easily integrated into a mobile application that provides an opportunistic and context-aware synchronization service to form the basic building block of an omnichannel application”), 
a third phase of updating the relationships between the various components (21 to 28) of    this same client application (17) which are hosted on the various infrastructures (51 to 56) of this same group (see Castro, [0072]: “where the device periodically synchronizes with the cloud 408, but additionally may receive real-time updates of changes that should be applied to his or her local copy of the data”), 
a fourth phase in which an operator (1, 2) of the client application (17) requests a report on the deployments from one of the orchestrators (41 to 46) of the swarm (see Castro, [0114]: “The client side includes a probe (not separately numbered to avoid clutter), which monitors the state of the device such as network connections, CPU load, application usage, and can report these statistics to the server component using a remote procedure call (RPC) component (not separately numbered to avoid clutter). In one implementation, the user can manually activate the probe to report device availability and conditions when the user wants to run a particular application. One or more embodiments do not assume this probe is always running”), 
(see Castro, [0010]: “obtaining, at said omnichannel mediator running on said at least one hardware processor in said network node, topology and operating state information regarding said remote devices”), 
a sixth phase in which this orchestrator (41 to 46) sends the status report on the deployments, to the operator (1, 2) of the client application (17) (see Castro, [00]: “Mobile A 502 locally updates its governed directory (e.g. it writes new data to it). The Client Manager (not separately numbered to avoid clutter) runs transparently from the mobile app and monitors the data operations that occur to the contents of the governed directory. It also monitors the operating conditions of the device (when possible) and communicates this to the Replication Optimizer for planning purposes”).

As per claim 6, which depends on claim 5, Castro further teaches wherein a plurality of said infrastructures (51 to 56) of a same group able to host the various components (21 to 28) of a same client application (17) are heterogeneous with each other (see Castro, [0041]: “Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand”).

As per claim 7, which depends on claim 4, Castro does not explicitly teach, attached to claim 2, wherein said score calculation for a component (21 to 28) of a client application (17) also integrates the score of the other components (21 to 28) of the same client application (17), in order to give preference to placing the various components (21 to 28) of a same client application (17) on the same infrastructure (51 to 56).
Jackson teaches wherein said score calculation for a component of a client application  also integrates the score of the other components of the same client application, in order to give (see Jackson, [0043]: “Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service”; [0067]: “Service level management provides cloud computing resource allocation and management such that required service levels are met”; and [0087]: “The Topology Manager can keep track of the location of devices, what networks they are attached to, system-level statistics such as CPU load, and other information such as the current application executing on the device. This information is kept up-to-date by the Client Manager running on the device 502, 504, 506, which is monitoring this information and sending to the Replication Optimizer. With complete topology information, the Replication Planner 608 can calculate the best replication plan for different replication situations (namely, data created, data updated, data deleted), which our invention will execute as described previously”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro in view of Jackson so that the score calculation for a component of a client application also integrates the score of the other components of the same client application, in order to give preference to placing the various components of a same client application on the same infrastructure.  One would be motivated to do so because such implementation give control to varying subjective conditions, in determining/selecting resources.

As per claim 8, which depends on claim 4, Jackson further teaches, wherein each orchestrator (41 to 46) of a same group embeds its own score calculation logic for performing (see claim 7 rejection above).

As per claim 9, which depends on claim 1, Castro further teaches wherein an operator (1, 2) of the client application (17) contacts any of the orchestrators (41 to 46) of the swarm in order to request hosting for some or all of said application (17) (see Castro, [0114]: “The client side includes a probe (not separately numbered to avoid clutter), which monitors the state of the device such as network connections, CPU load, application usage, and can report these statistics to the server component using a remote procedure call (RPC) component (not separately numbered to avoid clutter). In one implementation, the user can manually activate the probe to report device availability and conditions when the user wants to run a particular application. One or more embodiments do not assume this probe is always running”; and [0117]: “The user can launch an application, by selecting it on a device. Rather than launch all components on that device however, the user can request to run it in multi-device mode. In this mode, the client component engine calls the Component Manager 1220 and requests the instantiation of the application across available devices. The Component Manager receives the request and retrieves any information it has about the user's available devices for running the selected application. This information may already be available if the client-side probes have recently sent data; otherwise the Component Manager may wait for a period of time before the creating a plan”).

As per claim 11, which depends on claim 1, Castro does not wherein, in order to evaluate its ability to satisfy the requirements of a client application (17), each orchestrator (41 to 46) of the swarm opens a session of predetermined duration, possibly renewable before the session ends, the end of all sessions of the orchestrators of the swarm triggering said consensus protocol.
(see Jackson, [0042]: “The polling of each of the separately administered compute environments or clouds can occur on a static periodic basis or dynamically by the brokering service system 310. Any polling basis may be used. For example, it may occur every half hour, daily, or on a per job basis”; and [0057]: “A secondary broker 322 is illustrated which communicates with compute environments 324 and 326. Each of these has respective workload management modules 324A and 326A. Users 328 and 330 can submit requests and workload to broker 322. One broker 322 can communicate with another broker 310. All of this can be done transparent to the end users. Broker 322 may not be able to find ideal or satisfactory compute resources within environments 324, 326 but may need to communicate the request to broker 310. Inasmuch as broker 310 has access to more environments and more available resources, part or all of the workload submitted by a user 328 may need to be communicated from broker 322 to broker 310 in order to satisfy the service level agreement associated with the request from the user 328”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro in view of Jackson so that in order to evaluate its ability to satisfy the requirements of a client application, each orchestrator of the swarm opens a session of predetermined duration, possibly renewable before the session ends, the end of all sessions of the orchestrators of the swarm triggering said consensus protocol.  One would be motivated to do so because Jackson teaches ion paragraph [0083]: “The private cloud broker 412 therefore does not need to "poll" clouds 302, 304, 408 or other environments 440. The broker 310 has all of that information aggregated. Broker 412 may only be polling broker 310 and optionally other brokers (not shown). In this manner, broker 412 can easily obtain a view of other resources available to it for additional processing capabilities”, which 

As per claim 12, which depends on claim 1, Castro does not explicitly teach wherein each orchestrator (41 to 46) of the swarm has its own mode for evaluating its ability to satisfy the requirements of a client application (17), this evaluation mode being modifiable at each orchestrator (41 to 46) of the swarm by connecting an evaluation logic module.
Jackson teaches wherein each orchestrator the swarm has its own mode for evaluating its ability to satisfy the requirements of a client application, this evaluation mode being modifiable at each orchestrator of the swarm by connecting an evaluation logic module (see Jackson, [0042]: “The polling of each of the separately administered compute environments or clouds can occur on a static periodic basis or dynamically by the brokering service system 310. Any polling basis may be used. For example, it may occur every half hour, daily, or on a per job basis”; and [0057]: “Broker 322 may not be able to find ideal or satisfactory compute resources within environments 324, 326 but may need to communicate the request to broker 310. Inasmuch as broker 310 has access to more environments and more available resources, part or all of the workload submitted by a user 328 may need to be communicated from broker 322 to broker 310 in order to satisfy the service level agreement associated with the request from the user 328”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro in view of Jackson so that each orchestrator the swarm has its own mode for evaluating its ability to satisfy the requirements of a client application, this evaluation mode being modifiable at each orchestrator of the swarm by connecting an evaluation logic module.  One would be motivated to do so because Jackson teaches ion paragraph [0083]: “The private cloud broker 412 therefore does not need to "poll" clouds 302, 304, 408 or other environments 440. The broker 310 has all of that information aggregated. Broker 412 may only be polling broker 310 and optionally other brokers (not shown). In this manner, broker 412 can easily obtain a view of other resources available to it for additional processing capabilities”, which would clearly increase speed and reduce additional processing when plurality of orchestrators are applied.

As per claim 13, which depends on claim 1, Castro further teaches wherein an orchestrator (41 to 46) may decide to abandon an evaluation in progress for a client application (17), if this client application (17) has a particular profile that is unsuitable for the infrastructure (51 to 56) of that orchestrator (41 to 46) (see Castro, [0067]: “Service Level Agreement (SLA) planning and fulfillment provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA”).

As per claim 14, which depends on claim 1, Castro further teaches wherein an operator (41 to 46) of the client application (17) uses a client interface (31, 32) of the orchestrator (41 to 46) to discover the type of resources supported by the infrastructure (51 to 56) associated with the orchestrator (41 to 46) and to request deployment of an application to the orchestrator (41 to 46) (see Castro, [0117]: “The user can launch an application, by selecting it on a device. Rather than launch all components on that device however, the user can request to run it in multi-device mode. In this mode, the client component engine calls the Component Manager 1220 and requests the instantiation of the application across available devices. The Component Manager receives the request and retrieves any information it has about the user's available devices for running the selected application. This information may already be available if the client-side probes have recently sent data; otherwise the Component Manager may wait for a period of time before the creating a plan”).

claim 15, which depends on claim 1, Castro further teaches wherein each orchestrator (41 to 46) of the swarm refuses to participate in evaluations if its resources are too limited or if it has been configured to refuse new deployments of applications (see Castro, [0043]: “Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service”; and [0067]: “Service Level Agreement (SLA) planning and fulfillment provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA”).

As per claim 16, which depends on claim 1, Castro further teaches wherein a new orchestrator (41 to 46) communicates its types of resources and its capabilities, on its cooperation interface (3), to the other orchestrators (41 to 46) of a swarm in order to be integrated into their swarm (see Castro, [0067]: “leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts)”).

As per claim 18, which depends on claim 1, Castro and Jackson further teach wherein at least one of the orchestrators (41 to 46) of the swarm each include: 
a communication module (121,125) for communicating with the other orchestrators (41 to 46) of the swarm on the cooperation interface (3) (see claim 1 rejection above), 
a client interface module (122, 126) for communicating with the operators (1, 2) of the client applications (17) (see claim 14 rejection above), 
a score calculation module (123, 127) for calculating the score for the client application (17) whose requirements are communicated to it (see claim 7 rejection above), 
(see claim 5 rejection above), 
the client interface (122, 126), score calculation (123, 127) and deployment (124, 128) modules of an application (17) all communicating with the communication module (121, 125) (see Castro, Fig.2).

As per claim 20, which depends on claim 4, Castro further teaches wherein one component is a physical machine or a virtual machine or a container (see Castro, [0037]: “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models”).

5.	Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2015/0237128) and Jackson (US 2011/0016214), and still further in view of Khivesara et al. (US 2007/0180119).
As per claim 2, which depends on claim 1, although Castro further teaches wherein said decision method comprises the following successive steps: 
a first step of requesting the deployment of some or all of a client application (17) to one of the orchestrators (41 to 46) of the swarm (see Castro, [0117]: “The user can launch an application, by selecting it on a device. Rather than launch all components on that device however, the user can request to run it in multi-device mode. In this mode, the client component engine calls the Component Manager 1220 and requests the instantiation of the application across available devices. The Component Manager receives the request and retrieves any information it has about the user's available devices for running the selected application. This information may already be available if the client-side probes have recently sent data; otherwise the Component Manager may wait for a period of time before the creating a plan”), 
a third step of notifying, over their cooperation interface (3), whether or not the orchestrators (41 to 46) of the swarm are participating in the evaluations (see Castro, [0101]: “In some embodiments, the application handling component further includes a replication manager for creating replication policies for a running instance of an omnichannel application and for dynamically updating replication policies on participating devices”), and
a sixth step of deploying some or all of said application (17) to the chosen infrastructure (51 to 56) (see Castro, [0067]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment”),
Castro does not explicitly teach, 
a second step of broadcasting the requirements of some or all of said client application (17) to all orchestrators (41 to 46) of the swarm, over their cooperation interface (3), 
a fourth step in which each of the orchestrators participating in the evaluations performs the evaluation by calculating a score for some or all of said client application, and
a fifth step of agreeing, via the consensus protocol, on the choice of which infrastructure(s) of the group achieved the highest score for hosting some or all of said client application.
Jackson teaches a fourth step in which each of the orchestrators participating in the evaluations performs the evaluation by calculating a score for some or all of said client application (see Jackson, [0039]: “and the workload management module 302A in compute environment 302 also utilizes the same workload management software, there can be a direct ability to identify with a high level of confidence the capabilities and resources available in cloud 302. However, if another cloud 304 utilizes a different type of workload management module 304A, then the necessary translations, estimations or intelligent predictions of the resource capabilities of a particular environment 304 can be performed by the brokering services system 310. Accordingly, there can be a confidence level associated with the knowledge that is received from polling the separately administered compute environments. The brokering system 310 can adapt workload distribution as the confidence level changes and as learning algorithms interact with and record metrics associated with various environments”), and
a fifth step of agreeing, via the consensus protocol, on the choice of which infrastructure(s) of the group achieved the highest score for hosting some or all of said client application (see Jackson, [0039]: “and the workload management module 302A in compute environment 302 also utilizes the same workload management software, there can be a direct ability to identify with a high level of confidence the capabilities and resources available in cloud 302. However, if another cloud 304 utilizes a different type of workload management module 304A, then the necessary translations, estimations or intelligent predictions of the resource capabilities of a particular environment 304 can be performed by the brokering services system 310. Accordingly, there can be a confidence level associated with the knowledge that is received from polling the separately administered compute environments. The brokering system 310 can adapt workload distribution as the confidence level changes and as learning algorithms interact with and record metrics associated with various environments”).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro in view of Jackson by implementing a fourth step in which each of the orchestrators participating in the evaluations performs the evaluation by calculating a score for some or all of said client application, and a fifth step of agreeing, via the consensus protocol, on the choice of which infrastructure(s) of the group achieved the highest score for hosting some or all of said client application.  One would be [0083]: “The private cloud broker 412 therefore does not need to "poll" clouds 302, 304, 408 or other environments 440. The broker 310 has all of that information aggregated. Broker 412 may only be polling broker 310 and optionally other brokers (not shown). In this manner, broker 412 can easily obtain a view of other resources available to it for additional processing capabilities”, which would clearly increase speed and reduce additional processing when plurality of orchestrators are applied.
Khivesara teaches a second step of broadcasting the requirements of some or all of said client application (17) to all orchestrators (41 to 46) of the swarm, over their cooperation interface (3) (see Khivesara, Abstract: “transmitting data in a broadcast mode to multiple devices operating in a network”; [0008]: “broadcasting data to a larger group of recipients may be more cost-effective and a better way to allocate network infrastructure resources in certain situations and with regards to certain types of data”; and [0076]: “The Event Manager element inspects the event's tags or other relevant meta-data to determine if it should forward the event to applications registered to receive that event. If it determines that forwarding is appropriate, then the Distribution Manager element strips away tag information or other meta-data and delivers the event to applications registered to receive events from the source (server side) application”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro and Jackson in view of Khivesara by implementing a second step of broadcasting the requirements of some or all of said client application to all orchestrators of the swarm, over their cooperation interface.  One would be motivated to do so because Jackson teaches polling brokers in paragraph [0083]: “Broker 412 may only be polling broker 310 and optionally other brokers (not shown). In this manner, broker 412 can easily obtain a view of other resources available to it for additional processing capabilities”, which would clearly increase speed and reduce additional processing when plurality of orchestrators are applied.
As per claim 10, which depends on claim 1, Castro further teaches wherein, after an orchestrator (41 to 46) receives a request to host a client application (17), this orchestrator (41 to 46) broadcasts some or all of the metadata (14) of this client application (17) to the other (see claim 2 rejection above).

6.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2015/0237128) and Jackson (US 2011/0016214), and still further in view of Giammaria et al. (US 2015/0356000).
As per claim 17, which depends on claim 1, although Castro explicitly teaches the client applications (17) describe their requirements to the orchestrator (41 to 46) they contact (see Castro, [0117]: “The user can launch an application, by selecting it on a device. Rather than launch all components on that device however, the user can request to run it in multi-device mode. In this mode, the client component engine calls the Component Manager 1220 and requests the instantiation of the application across available devices. The Component Manager receives the request and retrieves any information it has about the user's available devices for running the selected application. This information may already be available if the client-side probes have recently sent data; otherwise the Component Manager may wait for a period of time before the creating a plan”), Castro and Jackson do not explicitly teach wherein the description is in a TOSCA model.
Giammaria teaches a client applications describe their requirements to the orchestrator (41 to 46) they contact, in a TOSCA model (see Castro, [00]: “”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castro and Jackson in view of Giammaria so that the description is in a TOSCA model.  One would be motivated to do so because Castro teaches applying models in paragraph [0009]: “a model describing how said group of remote devices is configured” and paragraph [0037]: “This cloud model may include at least five characteristics, at least three service models, and at least four deployment models”.


Conclusion
7.	For the reasons above, claims 1-20 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON

Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 10, 2021